EXHIBIT 10.6



REVOLVING NOTE


February 3, 2016


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITIZENS BANK, NATIONAL ASSOCIATION or its registered assigns (the “Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement (as amended,
restated, extended, supplemented, increased or otherwise modified in writing
from time to time, the “Credit Agreement”), dated as of February 3, 2016 by and
among the Borrower, the Guarantors party thereto, the Lenders identified
therein, Bank of America, N.A., as Administrative Agent, a Swing Line Lender and
a L/C Issuer and KeyBank, National Association, as a Swing Line Lender and a L/C
Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note, upon
written notice to the Borrower, may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender may be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.


Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Revolving Note.



--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.




GRIFFIN-AMERICAN HEALTHCARE
REIT III HOLDINGS, LP


By:    Griffin-American Healthcare REIT III, Inc.,
its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Title:
Chief Executive Officer




